EXHIBIT 10.37
 
Intellectual Property Acquired from Polymedix


The intellectual property portfolio of the former Polymedix which we acquired
consists of the following:


CATAGORIES
 
1.
Brilacidin, and related compounds

2.
Delparantag and related compounds

3.
Anti-microbial- surfactants and related compounds

 
Patent
Status
Description
COMPOSITION AND USE PATENTS
Design, preparation and properties of antibacterial beta-peptides. (1)
United States - Issued 01/13/04
Category: 1
Patent expires: 2020
This patent claims composition of matter for particular beta-peptides that have
antibacterial properties.  It also claims pharmaceutical preparations containing
particular antibacterial beta-peptides and methods for creating sanitizing
surfaces by treatment with an antibacterial beta-peptide.
Amphiphilic Polymers as Anti-Infective Agents: 1 (1)
 
United States – filed
Patent Cooperation Treaty – filed
National Phase entered
United States - issued 02/06/2007
European Patent - issued 09/17/2008
Other issued patents include Australia, China, Japan, South Korea
 
Category: 1 & 3
Patents expire: 2022
These patents and application family claims composition of matter for facially
amphiphilic polymers that are polyamides, polyesters, polyurea, polyurethane,
polycarbonate, or polyphenylene, compounds.  Also claimed are material articles
made from the amphiphilic polymers that have antimicrobial properties.
 
Amphiphilic Polymers as Anti-Infective Agents: 2 (Phenylalkynes) (1)
 
United States – filed
 
Patent Cooperation Treaty – filed
 
National Phase entered
 
European Patent - issued 05/25/2011
 
Other issued patents: Australia, South Korea
 
European Divisional filed
 
Other divisional filings: Japan, China
 
Category: 1 & 3
Patents expire: 2022
These patents are similar to “Amphiphilic Polymers as Anti-Infective Agents: 1”
above, but further claims facially amphiphilic polymers that are polyphenylene
and heteroarylene compounds.
 
 
Facially amphiphilic polymers and oligomers and uses thereof: 1 (1)
 
United States – filed
Patent Cooperation Treaty - filed
National Phase entered
 
Other issued patents: Australia
 
United Stated Divisional – issued 08/07/2012
 
European Divisionals – four filed
 
Other Divisional filings: Australia, China, Japan
 
Category: 1 & 2
Patents expire: 2024
This application claims pharmaceutical compositions and uses for facially
amphiphilic polymers, oligomers and small molecules that are polyamides,
polyesters, polyurea, polyurethane, polycarbonate, or polyphenylene,
compounds.  Uses include method of treatment (systemic and topical) as
antimicrobial agents against bacteria, fungi and viruses and as an antidote to
heparin and LMWH.  Also, composition of matter claims are expanded.
 

 
 
1

--------------------------------------------------------------------------------

 


Patent
Status
Description
Facially amphiphilic polymers and oligomers and uses thereof: 2 (Phenylalkynes)
(1)
United States – filed
Patent Cooperation Treaty - filed
National Phase entered
 
United States patent issued 07/17/2012
 
Other issued patents: Australia
 
United States Divisional – filed
 
European Divisional - filed
 
Other Divisional filings: China, South Korea
 
Category: 1 & 3
Patents expire: 2024
These patents are similar to “Amphiphilic Polymers as Anti-Infective Agents: 1”
above, except that the small molecules to which it claims use are polyphenylene
and heteroarylene compounds.
 
Polycationic Compounds and Uses thereof
 
United States – filed
 
Patent Cooperation Treaty – filed
 
National Phase entered
 
United States patent issued 06/30/2009
 
European Patent issued 08/07/13
 
Australia Patent issued 05/17/12
 
China Patent Issued 08/22/12
 
South Korea Patent issued 08/03/12
 
United States Continuations –  five filed: four issued 06/29/10; 03/06/12;
07/31/12; 08/13/13; one pending
 
Other Divisional filings: Japan, China
 
South Korea Divisional issued 06/26/12
 
Category: 2
Patents expire: 2025
This application claims method of use for modulating angiogenesis with
polycationic compounds, compositions of anti-heparin compounds and methods of
inhibiting heparin activity.
 
Composition and Use of Polymethacrylate Co-Polymers (1)
 
United States – filed
Patent Cooperation Treaty - filed
National Phase entered
Australian Patent issued
European Divisionals - three filed
 
Category: 3
Patents expire: 2025
This application claims amphiphilic co-polymers that exhibit antimicrobial
activity and uses in a number of pharmaceutical and material applications.
 

 
 
2

--------------------------------------------------------------------------------

 


Patent
Status
Description
Ophthalmic and Otic Compositions of Facially Amphiphilic Polymers and Oligomers
and Use Thereof
United States – filed
Patent Cooperation Treaty - filed
National Phase entered
 
Other patents issued: China
 
Other divisional filings: China
 
Category: 1
Patents expire: 2027
This application relates to antimicrobial compositions of facially amphiphilic
antimicrobial polymers and oligomers useful for the treatment or prevention of
ophthalmic and otic infections.  The application also relates to methods of
using the compositions for treating and/or preventing ophthalmic and otic
infections.
Combination of Synthetic Antimicrobial Polymers and Sesquiterpenoid Compounds
 
United States – filed
 
Category: 3
Patents expire: 2028
This application relates to the combination of facially amphiphilic
antimicrobial polymers and oligomers with sesquiterpenoids to enhance
antimicrobial activities.
 
Anti-Malarial  Compounds
United States – filed
Patent Cooperation Treaty - filed
National Phase entered
 
Category: 1
Patents expire: 2029
This application relates in to arylamide and other classes of compounds and
their use in treating malaria.
 
Synthetic Mimetics of Host Defense and Uses Thereof
United States – issued 10/02/12
United States Continuation filed
Patent Cooperation Treaty - filed
National Phase entered
 
Category: 1
Patents expire: 2029
This application relates to arylamide compounds, their antimicrobial uses and
methods of synthesis.
 
Antimicrobial Molecules for Treating Multi-Drug Resistant and Extensively-Drug
Resistant Strains of Mycobacterium
United States - filed
Patent Cooperation Treaty - filed
National Phase entered
 
Category: 1
Patents expire: 2029
This application relates to treating multi-drug resistant and extremely drug
resistant strains of mycobacterium with antimicrobial compounds and
compositions.
 
Processes for Preparing a Polymeric Compound
 
United States – issued 01/15/13
United States Continuation filed
Mexican Patent issued 06/06/13
Patent Cooperation Treaty – filed
 
Category: 2
Patents expire: 2030
This application relates to preferred methods for synthesizing and preparing
pharmaceutical compositions of representative compounds in the salicylamide
class of compounds
Anti-Heparin Compounds
 
United States – filed
Patent Cooperation Treaty – filed
National Phase entered
 
Category: 2
Patents expire: 2031
This application relates to methods of antagonizing anticoagulant agents, such
as unfractionated heparin, low molecular weight heparin, and/or a derivatives
and compositions of the antagonists.
Methods of Immune Modulation
 
United States - filed
Patent Cooperation Treaty – filed
National Phase entered
 
Category: 1
Patents expire: 2031
The present invention is directed, in part, to methods of modulating an immune
response in an animal with facially amphiphilic compounds.

 
 
3

--------------------------------------------------------------------------------

 
 
Patent
Status
Description
Facially Amphiphilic Compounds, Compositions, and Uses Thereof
in Treating Cancer
United States - filed
Patent Cooperation Treaty – filed
This entire family was abandoned
 
Category: 1
Patents expire: 2031
The present invention relates to compositions of facially amphiphilic compounds
and their use in methods for treating cancers in animals, such as humans.
Compounds For Use in Treatment of Mucositis
United States – filed
Patent Cooperation Treaty – filed
National Phase due 11/13
 
Category: 1
Patents expire: 2032
The application relates to methods of treating and/or preventing mucositis.
Hybrid Compounds and Methods of Making and Using the Same
United States provisional filed
 
Category: 1
The application relates to compositions and use of anti-microbial compounds.
Polycyclic Compounds and Methods of Making and Using the Same
United States provisional filed
 
Category: 1
The application relates to compositions and use of anti-microbial compounds.
Antagonizing Heparin with Salicylamide Compounds and Histamine Blocking Agents
United States provisional filed
 
Category: 2
The application relates to use of anti-heparin salicylamide compounds with
histamine blocking agents to treat cardiovascular disorders.
Compounds and Methods for Treating Candidiasis and Aspergillus Infections
United States – filed
Patent Cooperation Treaty – filed
National Phase due 07/14
 
Category: 1
Patents expire: 2033
The application relates to compositions and use of anti-fungal compounds.
Compounds and Methods for Treating Malaria
Patent Cooperation Treaty – filed
National Phase due 08/14
 
Category: 1
Patents expire: 2033
The application relates to compositions and use of anti-malarial compounds.
Compositions of Arylamide Compounds and Antimicrobial Agents
United States provisional filed
Category: 1
The application relates to compositions and use of arylamide compounds and
anti-microbial agents.
COMPUTATIONAL PATENTS
Methods, systems and computer program products for computational analysis and
design of amphiphilic polymers (1)
United States - issued 09/15/2009
 
Patents expire: 2022
This application is directed to the creation and use of novel force field
packages for modeling the structure and behavior of complex molecules in complex
environments.  Specific utilities are the prediction of oligomer structures in
polar and apolar medias.

Computer simulation of biomembranes using a Coarse Grain Model (1)
 
United States – filed
 
Patents expire: 2022
This application is directed to the creation and use of a novel coarse grain
model for studying complex biological structures, such as
membranes.  Specifically a computational approach is described that accurately
predicts the structural and dynamic properties of membranes that are far less
demanding of CPU time than comparable methods.
Computational design of a water-soluble analog of a protein, such as
phospholamban and potassium channel Kcsa (1)
United States – filed
 
Patents expire: 2022
This application claims methods and computer programs for the computational
design of water-soluble analogs of membrane proteins that retain biological
function.
 




 
(1)
Patent rights obtained pursuant to a license agreement with the University of
Pennsylvania.



In addition, we have trademark protection for the marks PolyMedix,® PolyCide®,
and PolyDentix®.
 
 
4

--------------------------------------------------------------------------------

 